IN THE SUPREME COURT OF TENNESSEE
                                AT JACKSON
                                  November 17, 2000 Session

     EDGAR FORREST DOYLE, et al. v. CHARLES FROST, M.D., et al.

                      Appeal from the Court of Appeals, Western Division
                             Circuit Court for Hardeman County
                          No. 8912     Jon Kerry Blackwood, Judge


                       No. W1998-00391-SC-R11-CV - Filed July 9, 2001


In this appeal, the plaintiffs contest the trial court’s overruling of a motion to amend their complaint
to add the Jackson-Madison General Hospital District, a governmental entity, as a party defendant.
At issue is the scope of Tenn. R. Civ. P. 15.03, which allows the filing date of certain amendments
to a pleading to “relate back” to the date of the filing of the original pleading. We are asked to
determine whether Rule 15.03 applies to governmental entities. We conclude that it does and,
accordingly, reverse the judgment of the Court of Appeals.

  Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals Reversed

ADOLPHO A. BIRCH, JR., J., delivered the opinion of the court, in which E. Riley Anderson, C.J.,
Frank F. Drowota, III, Janice M. Holder, and WILLIAM M. BARKER, JJ., joined.

Richard J. Myers, Memphis, Tennessee, Attorney for the Appellants, Edgar Forrest Doyle and
Brenda Doyle.

Jerry D. Kizer, Jr. and Patrick W. Rogers, Jackson, Tennessee, Attorneys for the Appellees, Jimmy
Pratt, M.D., Bolivar General Hospital, Inc., and West Tennessee Health Care, Inc.

                                              OPINION

                                   I. Facts and Procedural History

        On May 24, 1997, Edgar Forrest Doyle sought emergency treatment at Bolivar General
Hospital, Inc. (Bolivar), for a back injury sustained two days earlier. He was examined by Jimmy
Pratt, M.D., who diagnosed Doyle’s condition as urinary incontinence, gave him a prescription, and
instructed him to consult his family physician for a referral to an orthopedic surgeon. Three days
later, on May 27, 1997, Doyle sought emergency treatment for the same condition at Baptist
Memorial Hospital in Memphis. Following an examination, he was diagnosed as having sustained
a large rupture of the central disk, and he underwent immediate surgery. Following the surgery, he
suffered significant, irreversible neurological impairment.
         Subsequently, Doyle retained an attorney to investigate his case. The attorney contacted the
office of Bolivar’s administrator, who stated that Pratt’s services had been provided to Bolivar
through a contract with West Tennessee Healthcare, Inc. (WTH). Thereafter, on May 19, 1998,
Doyle and his wife, Brenda Doyle, filed a complaint alleging negligence in the diagnosis and
treatment of his back injury. The named defendants included, inter alia, Bolivar, Pratt, and Pratt’s
presumed employer, WTH.1 On May 24, 1998, a copy of the complaint was served upon Jim Moss,
who served as president and agent for service of process for Bolivar, WTH, and the entity at issue
in this case, Jackson-Madison County General Hospital District (Hospital District).2

        Subsequently, Bolivar and WTH filed responsive pleadings denying that Pratt was an
employee of either entity and asserting that WTH was not a proper defendant because it did not have
any employees or provide any medical services at times relevant to the Doyles’ cause of action.
Likewise, Pratt moved to dismiss the complaint against him, asserting that he was an employee of
Hospital District (rather than WTH).3 The Doyles then filed a motion seeking to amend their
complaint pursuant to Tenn. R. Civ. P. 15.034 to name Hospital District as a party defendant. In the
motion, counsel for the Doyles asserted by affidavit that Bolivar’s administrator had informed him
that Pratt was an employee of WTH. A copy of the motion was served on Hospital District, again
through Moss as its agent, on September 14, 1998, 118 days after the filing of the complaint.

       In responding to the Doyles’ motion, the trial court found that Hospital District was a
governmental entity for the purposes of the Tennessee Governmental Tort Liability Act (GTLA),
codified at Tenn. Code Ann. §§ 29-20-101 to -407 (2000). It then denied the motion to amend,
holding that the Doyles had not asserted their cause of action against Hospital District within the
GTLA’s one-year statute of limitations and that Rule 15.03 could not extend the limitations period
against a governmental entity. The Doyles moved for permission to file an interlocutory appeal
pursuant to Tenn. R. App. P. 9, which the trial court granted. On appeal, the Court of Appeals
affirmed the decision of the trial court. We granted review to determine whether Rule 15.03 applies


         1
          Also named as defendan ts were Do yle’s family phys ician, Charles Frost, M.D .; the clinic in which Frost
practiced (the Jackson Clinic Professional Association); Paul Jackson, M.D.; and Jackson’s employer, NES Mid-South,
Inc.

         2
           According to Moss ’s affidavit, Boliva r operates a hospital, WT H owns a nd leases rea l property, and Hospital
District operates as the “sole member” of these two entities. For both a history of the Hospital Authority Act, which
enables the business structure utilized by the defendants, and a discussion of the creation of Hospital District, see Eye
Clinic, P.C. v. Jac kson-M adison C ounty Gen. Hosp., 986 S.W.2 d 565, 5 68-69 (T enn. Ct. Ap p. 1998 ). See also Finister
v. Humboldt Gen. Hosp., 970 S.W.2d 435 , 438-40 (Tenn. 1998).

         3
           The Tennessee Governmental Tort Liability Act provides that in order to maintain a medical malpractice action
against a health care practitioner who is emp loyed by a governm ental entity, that entity must be named as a defendan t.
Tenn. Code Ann. § 29-20-31 0(b) (1999).

         4
          Under Tenn. R. Civ. P. 15.03, an amendment to the pleadings changing the party or nam ing an add itional party
against whom a claim is asserted will “relate back” to the date of the original pleading if the requirements of the rule are
met.

                                                            -2-
to governmental entities. We hold that it does, and accordingly, we reverse the judgment of the
Court of Appeals.

                                       II. Standard of Review

         Generally, review of the denial of a motion to amend a pleading is governed by an “abuse
of discretion” standard. See Henderson v. Bush Bros. & Co., 868 S.W.2d 236, 237-38 (Tenn. 1993).
In this case, however, our review concerns whether Tenn. R. Civ. P. 15.03 applies to governmental
entities. Interpretation of the scope of the Rule is a question of law, for which the standard of review
is de novo with no presumption of correctness afforded to the legal determinations of the trial court.
Lipscomb v. Doe, 32 S.W.3d 840, 843-44 (Tenn. 2000).

                                             III. Analysis

                                            A. Rule 15.03

        Rule 15 of the Tennessee Rules of Civil Procedure governs the amendment of pleadings and
the service of supplemental pleadings. The goal behind Rule 15, as with all the Rules of Civil
Procedure, is “to insure that cases and controversies be determined upon their merits and not upon
legal technicalities or procedural niceties.” Karash v. Pigott, 530 S.W.2d 775, 777 (Tenn. 1975).
Rule 15.03 of Tenn. R. Civ. P. provides in pertinent part:

               Whenever the claim or defense asserted in amended pleadings arose
               out of the conduct, transaction, or occurrence set forth . . . in the
               original pleading, the amendment relates back to the date of the
               original pleading. An amendment changing the party or the naming
               of the party . . . against whom a claim is asserted relates back if the
               foregoing provision is satisfied and if, within the period provided by
               law for commencing an action or within 120 days after
               commencement of the action, the party to be brought in by
               amendment (1) has received such notice of the institution of the
               action that the party will not be prejudiced in maintaining a defense
               on the merits, and (2) knew or should have known that, but for a
               mistake concerning the identity of the proper party, the action would
               have been brought against the party.

In other words, the Rule provides that amendments to the pleadings to substitute or change the name
of a party will be considered filed on the date of the original pleading so long as the party affected
by the amendment had notice of the suit during the limitations period (or within 120 days of the
filing date) and knew or should have known that, but for a mistake as to its identity, the suit would
have been brought against it. As noted by courts construing the corresponding federal rule, Fed. R.
Civ. P. 15(c), the purpose behind the Rule is to “ameliorate the effect of a statute of limitations
where the plaintiff has sued the wrong party but where the right party has had adequate notice of the


                                                  -3-
institution of the action.” Bloomfield Mechanical Contracting, Inc. v. Occupational Safety & Health
Review Comm’n, 519 F.2d 1257, 1262 (3d Cir. 1975); see also Schiavone v. Fortune, 477 U.S. 21,
38, 106 S. Ct. 2379, 2389, 91 L. Ed. 2d 18 (1986) (Stevens, J., dissenting) (noting that the “principal
purpose” of the Rule “is to enable a plaintiff to correct a pleading error after the statute of limitations
has run if the correction will not prejudice his adversary in any way”).

        It is uncontested that except for principles unique to suits against governmental entities, the
plaintiffs at bar would be allowed to amend their complaint to add Hospital District as a party
defendant under Rule 15.03. As stated by the court below:

                The Doyles’ claim against the Hospital District arose out of the same
                conduct, transaction, or occurrence set forth in the Doyles’ original
                complaint. Additionally, the Hospital District was served with the
                Doyles’ original complaint on May 24, 1998 through Jim Moss, its
                registered agent for service of process. This date was within twelve
                months of May 27, 1997, the date on which the Doyles’ cause of
                action accrued. This date was also within 120 days after
                commencement of the action . . . . Because the Hospital District
                received timely notice of the Doyles’ lawsuit, it is unlikely that [it]
                would be prejudiced in maintaining a defense to this action. Finally,
                upon being served with the Doyles’ original complaint, the Hospital
                District knew or should have known that, but for the Doyles’ mistake
                regarding the identity of Dr. Pratt’s employer, the Doyles would have
                named the Hospital District as a defendant. Thus, in the instant case,
                we find that the requirements of Rule 15.03 have been satisfied.

Thus, the sole issue in this case is whether the doctrine of sovereign immunity precludes the
application of Rule 15.03 when the defendant sought to be added is a governmental entity.

                                        B. Sovereign Immunity

        The doctrine of sovereign immunity historically has been recognized as prohibiting suits
against the State and governmental entities. See Hawks v. City of Westmoreland, 960 S.W.2d 10,
14 (Tenn. 1997); see also Louis L. Jaffe, Suits Against Governments and Officers: Sovereign
Immunity, 77 Harv. L. Rev. 1 (1963). The doctrine has been acknowledged in Tennessee’s common
law for over a century and provides that “suit may not be brought against a governmental entity
unless that governmental entity has consented to be sued.” Hawks, 960 S.W.2d at 14 (citing Lucius
v. City of Memphis, 925 S.W.2d 522, 525 (Tenn. 1996)); see also Tenn. Const. Art. I, § 17 (“Suits
may be brought against the State in such manner and in such courts as the Legislature may by law
direct.”). Since 1973, claims against counties, municipalities, and other local governmental




                                                   -4-
agencies5 have been governed by the GTLA. See generally Tenn. Code Ann. §§ 29-20-101 to -407
(2000).

        The GTLA affirms that these entities generally are to be held immune from suit,6 but goes
on to provide narrow exceptions to the general declaration of immunity, noting inter alia that the
entities may be held liable for injuries “proximately caused by a negligent act or omission of any
employee [of the governmental entity] within the scope of his employment.” Tenn. Code Ann. § 29-
20-205. Through this provision, the legislature has provided that entities such as Hospital District
may be subject to actions sounding in negligence. The waiver of immunity provided by the GTLA,
however, is narrowly confined in its scope. As stated in the GTLA, “any claim for damages must
be brought in strict compliance with the terms of this chapter.” Tenn. Code Ann. § 29-20-201(c).
 This Court has acknowledged the efficacy of this legislative mandate:

                  The limited waiver of governmental immunity provided for in the Act
                  is in clear derogation of the common law. Generally, statutes in
                  derogation of the common law are to be strictly construed and
                  confined to their express terms, and that rule of construction has been
                  expressly incorporated into the Act . . . .

Ezell v. Cockrell, 902 S.W.2d 394, 399 (Tenn. 1995)(citations omitted).

        One of the terms of the GTLA which demands this strict compliance is the GTLA’s statute
of limitations provision, which states that actions against governmental entities “must be commenced
within twelve (12) months after the cause of action arises.” Tenn. Code Ann. § 29-20-305(b). The
defendants, relying on the premise that this limitations period must be strictly construed, contend that
Hospital District is immune from suit because it was not actually named as a party within the twelve-
month statute of limitations. We are not persuaded by this argument because we do not find the
statute of limitations provision of the GTLA, even when strictly construed, to be in conflict with
Rule 15.03. In the most basic terms, an amendment under Rule 15.03 made pursuant to the “relation
back” doctrine is not considered excepted from the applicable statute of limitations, it is considered
made before the limitations period expired. Cf. Black’s Law Dictionary (6th ed. 1990) (defining
“relation back” as “[a] principle that an act done today is considered to have been done at an earlier
time”).

       Though the GTLA requires strict compliance with its terms, it does not require that
applicable rules of civil procedure be ignored. The GTLA provides that suits under its provisions



        5
         The GTL A does n ot apply to c laims against the State. See Lucius v. City o f Memp his, 925 S.W.2d 522, 525
(Tenn. 1996). Claims against the State generally are governed by Tenn. Code Ann. §§ 9 -8-101 to -407 (2000).

         6
           See Tenn. Code Ann. § 29-20-201(a) (“Except as may be otherwise provided in this chapter, all governmental
entities shall be immune from suit for any injury which may result from the activities of such governmental entities
wherein such governm ental entities are e ngaged in the exercise and discharge o f any of their function s . . . .”).

                                                        -5-
may be instituted, as was done in this case, in circuit court,7 and the Tennessee Rules of Civil
Procedure “govern the procedure in the circuit and chancery courts of Tennessee.” Tenn. R. Civ.
P. 1. Because an amendment to add a party under Rule 15.03 “relates back to the date of the original
pleading,” the filing of the action against Hospital District in this case is deemed to have occurred
on the date the original complaint was filed, well within the twelve-month statute of limitations.

        We reject the defendants’ argument that the application of Rule 15.03 to a party with timely
notice of the action extends the statute of limitations or otherwise enlarges the time period for filing
suits against a governmental entity. In order for an amendment to relate back under Rule 15.03, the
party affected must receive notice of the suit within the limitations period or within 120 days of the
commencement of the action, for, as this Court noted in Floyd v. Rentrop, “notice is the critical
element involved in determining whether amendments to pleadings relate back.” 675 S.W.2d 165,
168 (Tenn. 1984). Because Rule 15.03 thus requires that the affected party receive sufficient notice
of the action, the “relation back” doctrine embodied by the Rule does not compromise the protections
afforded by the statute of limitations. As stated by the Court of Appeals in Gamble v. Hospital Corp.
of America,

                  The purpose of the statute of limitations is to avoid adjudication of
                  stale claims and to give defendants notice to preserve their evidence.
                  Since the relation back doctrine ameliorates the bar of the statute of
                  limitations, if courts evaluate whether an amendment may relate back
                  in terms of notice, in addition to the statutory requirement of same
                  conduct, transaction, or occurrence, then the defendant still has all the
                  protection that the statute of limitations was intended to give.

676 S.W.2d 340, 343 (Tenn. Ct. App. 1984) (citing Tiller v. Atlantic Coast Line R. Co., 323 U.S.
574, 65 S. Ct. 421, 89 L. Ed. 465 (1945)).

       We are also not persuaded by those cases relied upon by the intermediate court holding that
governmental entities are subject to neither (1) “savings statute” provisions nor (2) the joinder
provision applicable in comparative fault cases. These holdings may be distinguished from the issue
posed by the present case.

        The savings statute cases cited by the Court of Appeals focus upon whether governmental
entities are subject to the provisions of Tenn. Code Ann. § 28-1-105 (1999), which allows
commencement of a new action within one year after a nonsuit, dismissal without prejudice, reversal,
or arrest; or Tenn. Code Ann. § 28-1-115 (1999), which allows commencement of a new action in
state court within one year after a federal court dismisses a case for lack of jurisdiction. See Nance
v. City of Knoxville, 883 S.W.2d 629 (Tenn. Ct. App. 1994); Rael v. Montgomery County, 769
S.W.2d 211 (Tenn. Ct. App. 1988); Williams v. Memphis Light, Gas, and Water Div., 773 S.W.2d
522 (Tenn. Ct. App. 1988). In each of these cases, the plaintiffs’ original lawsuits, filed within the


       7
           Tenn. Code Ann. § 29-20-305.

                                                    -6-
twelve-month limitations period, were dismissed. Each of the plaintiffs then filed a new action after
the expiration of the limitations period, following the procedures outlined in the applicable savings
statutes. And in each of the cases, the Court of Appeals held that the statutes could not be used to
“extend the period” within which an action must be filed against a governmental entity. Nance, 833
S.W.2d at 631-32; Rael, 769 S.W.2d at 213-14; Williams, 773 S.W.2d at 523.

        There is, however, a fundamental difference between filing a second lawsuit and amending
an original, timely-filed complaint. In each of the savings statute cases, the plaintiffs initiated a new
action after the statute of limitations expired, and they sought to rely upon the applicable savings
statutes to provide an exception to the time bar created by the statute of limitations. In the case
before the Court, however, no new action has been initiated after the expiration of the limitations
period. Rather, the Doyles merely seek to amend a complaint which was timely filed. The relation
back doctrine does not allow a new cause of action to be filed outside the limitations period, but only
allows amendments as to party defendants with timely notice of the action. Because those
amendments are deemed filed on the date of the original pleading, the savings statute cases are not
analogous to the pending case.

        More directly applicable are the intermediate court’s holdings concerning the comparative
fault joinder provision, Tenn. Code Ann. § 20-1-119 (1999). This statute applies in comparative
fault cases when a plaintiff has sued a defendant and the defendant alleges, after the statute of
limitations has expired, that a nonparty caused or contributed to the plaintiff’s injury. The statute
provides:

                [I]f the plaintiff’s cause or causes of action against such person would
                be barred by any applicable statute of limitations but for the operation
                of this section, the plaintiff may, within ninety (90) days of the filing
                of the first answer or first amended answer alleging such person’s
                fault, either: (1) Amend the complaint . . . pursuant to Rule 15 . . . ;
                or (2) Institute a separate action against that person . . . .”

Tenn. Code Ann. § 20-1-119(a). In Daniel v. Hardin County Gen. Hosp., the Court of Appeals
concluded that the GTLA precluded application of this joinder provision to governmental entities
because doing so effectively would extend the twelve-month statute of limitations period. 971
S.W.2d 21, 25 (Tenn. Ct. App. 1997). In so holding, the court noted that the statute appeared to
evince a legislative intent not to allow joinder of governmental entities, noting, “The legislature
could have made [Tenn. Code Ann.] § 20-1-119 applicable to the [GTLA], however, it has chosen
not to do so.” Id. In the wake of Daniel, however, the legislature has amended the joinder statute
to explicitly provide that “[n]otwithstanding any provision of law to the contrary, this section applies
to suits involving governmental entities.” Tenn. Code Ann. § 20-1-119(g) (amendment effective
June 15, 1999). Given the legislature’s reaction to Daniel, we find reference to the analysis of that
case unpersuasive. To the contrary, the legislature’s amendment of the joinder statute supports the
proposition that governmental entities should be treated, for the purposes of Rule 15.03, like any
other party.


                                                  -7-
        In sum, we hold that the relation back doctrine embodied in Rule 15.03 does not extend or
enlarge the applicable statute of limitations period, for amendments pursuant to the rule are
considered filed on the date of the original, timely pleading, and such amendments only may be made
if the Rule’s notice requirements are met. The Rule does not compromise the protections afforded
by the statute of limitations provision of the GTLA, even when that provision is strictly construed.
Thus, no reason exists to preclude application of Rule 15.03 to governmental entities. Accordingly,
the Doyles may amend their complaint pursuant to the Rule to add Hospital District as a party
defendant.

                                         IV. Conclusion

       For the foregoing reasons, we conclude that the doctrine of sovereign immunity does not
preclude the application of Rule 15.03 when the party sought to be added by an amendment to the
pleadings is a governmental entity. Accordingly, we reverse the denial of the plaintiffs’ motion to
amend their complaint, and we remand the cause for further proceedings consistent with this opinion.
Costs on this appeal are charged to Jimmy Pratt, M.D., Bolivar General Hospital, Inc., and West
Tennessee Healthcare, Inc., for which execution may issue if necessary.



                                                      ___________________________________
                                                      ADOLPHO A. BIRCH, JR., JUSTICE




                                                -8-